Per Curiam.
The reasons given by the Supreme Court for the affirmance of the judgment of the Hunterdon County Quarter Session *278axe satisfactory to this court, and the opinion is adopted by this court as its reasons for affirming the judgment of the Supreme Court, with the reservation that we do not wish to be understood as deciding that a married woman becomes a qualified witness against her husband in a criminal proceeding simply because she has made a complaint against him without regard to the nature of the complaint. Whether a wife can qualify herself by instituting a criminal complaint for any crime she may choose to charge her husband with, without regard to the question whether the criminal act was one affecting her personal rights or not, we are not called upon to determine, and that question is expressly reserved until such time as it is squarely raised. Here the wife was directly injured by the perjury of which she complained. With this reservation the judgment will be affirmed, for the reasons given by the Supreme Court.
For affirmance—Ti-ie Chancellor, Parker, Bergen, Minturn, Kalis ch, Black, White, Heereni-ieimer, Williams, Taylor, Gardner, Ackbrson, JJ. 12.
For reversal—Hone.